Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Response to Amendment
Claims 1-15 were previously pending. Claims 1, 2, 8, 9 are currently amended. New claims 16-21 are added. Claim 12 is canceled.
A complete action on the merits of claims 1-11 and 13-21 follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13, 15-17, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald et al. (DE202014006137U1) hereinafter Gerald in view of Warner (US Patent No. 824,394).
Regarding claim 1, Gerald teaches (reproduced and annotated Figs. 1-4 below) a clamping jaw for clamping of a workpiece, the clamping jaw comprising: a body having a lower base surface; and a plurality of clamping inserts (upward slanted projected teeth k) (end surface is vertical surface from which k is projected upwardly and angled from) and inclined upward relative to the lower base surface of the body with a clamping edge (h) for forcing the clamping inserts into the workpiece, and the clamping inserts project obliquely upward and away from the lower base surface of the body, and a support surface is provided on the body beneath the clamping inserts for supporting the workpiece against gravity, the support surface being parallel to the lower base surface of the body; but Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.

    PNG
    media_image1.png
    469
    902
    media_image1.png
    Greyscale

Warner teaches (Figs. 1-3) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.
Regarding claim 2, Gerald teaches (reproduced and annotated Figs. 1-4 above) center axes of the clamping inserts are inclined upward at an angle of 40° to 60° with respect to the lower base surface of the body (approximately 40 degrees).
Regarding claim 3, combination of Gerald and Warner teaches each of the mounting openings is oblique and the mounting openings are arranged next to each other on the end surface of the body.
Regarding claim 6, as stated in rejection of claim 1 Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.Warner teaches (Figs. 1-3) the mounting openings are oblique blind holes (when body is attached to the vise the oblique hole is blind).Warner teaches (Figs. 1-3) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.
Regarding claim 10, as stated in rejection of claim 1 Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.Warner teaches (Figs. 1-3) the clamping inserts are not arranged in a straight line, the clamping inserts being arranged in a concave plane so that the outer clamping inserts engage more deeply into the workpiece than the inner clamping inserts (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.
Regarding claim 13, as stated in rejection of claim 1 Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.Warner teaches (Figs. 1-3) the clamping inserts are arranged in one row, and the clamping inserts in the row are not arranged in a straight line, the clamping inserts in the row being arranged in a concave plane (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.
Regarding claim 15, in both clamping devices of Gerald and Warner the clamping inserts are arranged in one row.
Regarding claim 16, Gerald teaches (reproduced and annotated Figs. 1-4 above) the support surface is above the lower base surface.
Regarding claim 17, Gerald teaches (reproduced and annotated Figs. 1-4 above) the clamping inserts are inclined (upward angle) at an angle that forces the workpiece downward against the support surface.
Regarding claim 4, inserts of Gerald are unitary to the body.In device of Warner the inserts are connected to jaws by threads to make them height adjustable.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to replace one connection method for another. One of ordinary skill in the art would have known to select from many types of connection to connect the inserts into the jaws, including gluing or soldering.
Regarding claim 9, Gerald teaches (reproduced and annotated Figs. 1-4 above) a clamping jaw for clamping of a workpiece, the clamping jaw comprising: a body having a lower base surface; and a plurality of clamping inserts (upward slanted projected teeth k) (end surface is vertical surface from which k is projected upwardly and angled from) and inclined upward relative to the lower base surface of the body with a clamping edge (h) for forcing the clamping inserts into the workpiece, the clamping inserts project obliquely upward and away from the lower base surface of the body, the body includes a support surface to support the workpiece, the support surface is beneath the clamping inserts, and the clamping inserts project obliquely upward and away from the support surface of the body;but Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.Warner teaches (Figs. 1-3) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.
Regarding claim 20, Gerald teaches (reproduced and annotated Figs. 1-4 above) the clamping inserts are inclined (upward angle) at an angle that forces the workpiece downward against the support surface.
Regarding claim 21, Gerald teaches (reproduced and annotated Figs. 1-4 above) an apparatus comprising: a clamping device (vise); and a clamping jaw attached to the clamping device for clamping of a workpiece, the clamping jaw including: a body having a lower base surface and a side surface, the side surface having at least one hole for attaching the clamping jaw to a clamping device; and a plurality of clamping inserts (h) for forcing the clamping inserts into the workpiece, and the clamping inserts project obliquely upward and away from the lower base surface of the body;but Gerald does not teach the clamping inserts been cylindrical pins arranged in mounting openings of the body.Warner teaches (Figs. 1-3) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Warner in clamping device of Gerald to make the inserts adjustable and removable.

Claims 11, 14, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Gerald in view of Warner, and further in view of Collins (US Publication No. 2002/0050673).
Regarding claim 11, Gerald alone or in combination with Warner does not teach the clamping inserts being arranged in a plurality of rows.
Collins teaches a clamping jaw with clamping inserts (22) being arranged in a plurality of rows (Fig. 3 shows three rows) for securing an object of arbitrary/irregular shape between vise plates (par. 0025; claim 7).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Collins in combined device of Gerald and Warner and have inserts arranged in a plurality of rows to make the device capable of securing objects with irregular shapes.
Regarding claim 14, Gerald alone or in combination with Warner does not teach the clamping inserts being arranged in a plurality of rows.Warner teaches (Figs. 1-3) the clamping inserts in one row are not arranged in a straight line, the clamping inserts in the row being arranged in a concave plane (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane); Gerald alone or in combination with Warner does not teach the clamping inserts being arranged in a plurality of rows.
Collins teaches a clamping jaw with clamping inserts (22) being arranged in a plurality of rows (Fig. 3 shows three rows) for securing an object of arbitrary/irregular shape between vise plates (par. 0025; claim 7).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Collins in combined device of Gerald and Warner and have inserts arranged in a plurality of rows to make the device capable of securing objects with irregular shapes.
Regarding claim 5, Gerald alone or in combination with Warner does not teach the clamping inserts are held against the body by a notch made in the body.Collins teaches (Figs. 1-3) the clamping inserts are held against the body by a notch made in the body (see 15 and 16 in Fig. 2).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use press fitting for connecting the inserts into the jaws for the purpose of removability and maintenance.
Regarding claim 7, Gerald alone or in combination with Warner does not teach an ejection hole is provided on each of the mounting openings.Collins teaches (Figs. 1-3) an ejection hole (16) is provided on each of the mounting openings.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use press fitting for connecting the inserts into the jaws for the purpose of removability and maintenance.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Gerald in view of Warner, and further in view of Bronzino (US Publication No. 2014/0117606).Gerald alone or in combination with Warner does not teach the pins made of a sintered material.Bronzino teaches a clamping device with clamping elements 12 and clamping pins 14 produced from a sintered solid carbide material (par. 0046-0047) adapted to produce great impact strength.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bronzino in device of combined device of Gerald and Warner and make the pins from sintered solid carbide material to increase impact strength of the pins.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to the new primary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723